DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
 	Receipt of the Preliminary amendment filed on November 6, 2020 is acknowledged. Claims 1-19 are pending in this application. Claims 1-10 have been amended. Claims 11-19 are new. All pending claims are under prosecution in this application. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on November 6, 2020 is acknowledged. A signed copy is attached to this office action. 

Claim Objections
Claim 11 is objected to because of the following informalities: “consisting” of is spelled incorrectly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating prostate cancer, does not reasonably provide enablement for prevention of prostate cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The specification discloses in vitro studies on cells of prostate cancer lines decrease cell proliferation, the treated cells are less able to migrate, reduce the release of cytokines and interfere with cell cycle of prostate carcinoma cell lines, however, these do not provide a means for preventing prostate cancer, but rather treatment of said disease. The specification provides no examples in which prostate cancer has been prevented from occurring, especially in light of Applicants disclosure that specific causes of prostate cancer have not yet been fully identified. It is additionally noted that the claims do not recite a concentration of the active agents within the composition which would appear to be critical for prevention of any type. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  The claim recites the concentrate is formulated as an aqueous solution or emulsion or powder for injection for parenteral use. It is unclear if all for the form are for parenteral use, such as an aqueous solution for parenteral use, an emulsion for parental use and a powder for parenteral use or if each is its own formulation. The Examiner has interpreted the limitation to be each its own formulation. Clarification is requested. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5, 12, and 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1, from which claims 3-5 ultimately depend, recites a method of treatment and/or prevention by administration of a composition. Claims 3-5, 12, and 16-19, however, are process limitations for a method of making the composition and are thus considered “product by process” limitations of the composition recited in claim 1.  The process limitations do not limit the method of treatment and/or prevention recited in claim 1. Applicants attention is directed to MPEP 2113 which recites "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo Franco (WO 2015/063737). 
Lo Franco discloses a phytocomplex or natural concentrate rich in polyphenolic compounds, such as hydroxytyrosol and 3,4-DHPA-EDA derived from the vegetation waters of oil-bearing olives or from live pomace for use in the treatment and prevention of angiogenesis and inflammation (abstract).  The angiogenesis and inflammation may be associated with diseases of the prostate (page 7) and prostate cancer (page 12). 
	Vegetation waters does not appear to be an art recognized term and thus the Examiner has interpreted vegetation waters to be “derived from the waters form the pressing of olives for oil” as defined in the instant specification on page 1.
Regarding claims 2 and 15, the composition can further comprise at least a further phenolic compound including tyrosol, chlorogenic acid, rutin, verbascoside, and luteolin, at least one metal including sodium, calcium, magnesium, and potassium, at least one anion including chlorides, sulphates, phosphates, and nitrates, at least one glucide including glucose, fructose, mannitol, and sucrose, and a nitrogenous substance including proteins and amino acids (page 8).  
Regarding claims 3-5, 12, and 16-19, Since Lo Franco discloses the same composition as recited in claim 1, the composition is interpreted as product by process limitations as described above. 
Regarding claim 7, the composition can be used on its own or in combination with other substances, molecules, or anti-tumor and anti-angiogenic and anti-inflammatory therapies (page 11-12). 
Regarding claims 8 and 13, the beverage can be based on water and fruit and milk (page 13).  It is noted that the beverage in water form is considered an aqueous solution. 
Regarding claim 9, the composition can be in the form of pills, lozenges or tablets for oral use (page 13). 
Regarding claim 10, the composition can be in the form of a beverage (page 12). 
Regarding claim 14, the beverage can be based on grape juice or grape must (page 13). 
Lo Franco, therefore, anticipates the instantly rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-19 re rejected under 35 U.S.C. 103 as being unpatentable over Lo Franco (WO 2015/063737) in view of Crea (US 2003/0105651). 
The teachings of Lo Franco are discussed above. 
Lo Franco does not disclose the composition is administered for parenteral use subcutaneous use, intramuscular use, or intravenous use. 
Crea discloses olive derived hydroxytyrosol obtained from vegetation waters for use an a therapeutic and antioxidant or a variety of health purposes (abstract). 
Regarding claim 11, the compoisition is formulated for administration by parenteral injection by subcutaneous injections, intramuscular injections, and intravenous injections (paragraph 0087). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared the formulation by any standard technique in the art including sterile injection able solutions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,226,498. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims recite the same composition. The instant claims recite a species of angiogenesis.  Therefore, it would have been obvious to the skilled artisan to use the composition for the treatment of prostate cancer recited in the instant claims. 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,653,742. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims recite the same composition. The patented claims recite diseases of the prostate, which is a species of the instantly claimed prostate cancer.   Therefore, it would have been obvious to the skilled artisan to use the composition for the treatment of prostate cancer recited in the instant claims. 

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/043,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending composition is used in the instantly recited claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615